 1 MARGO A. RAISON, KERN COUNTY COUNSEL
   Robert J. Rice, Deputy (SBN 131255)
 2 Andrew C. Hamilton, Deputy (SBN 299877)

 3 Office of the County Counsel, County of Kern
   1115 Truxtun Avenue, Fourth Floor
 4 Bakersfield, CA 93301
   Telephone: (661) 868-3800
 5 Facsimile: (661) 868-3805

 6 Attorneys for Defendant Kern County Sheriff’s Office

 7
                                    UNITED STATES DISTRICT COURT
 8
                                   EASTERN DISTRICT OF CALIFORNIA
 9
     JANE DOE and JOHN DOE,                         )   Case No. 1:20-cv-01544-JLT
10                                                  )
                              Plaintiffs,           )   [PROPOSED] ORDER GRANTING
11                                                      PROTECTIVE ORDER
                                                    )
12          vs.                                     )
                                                        (Doc. 20)
                                                    )
13 KERN COUNTY SHERIFF’S OFFICE,                    )
   THOMAS CRAIG, DOE 1 OROZCO,                      )
14 DOES 2-20,
                                                    )
                    Defendants.                     )
15
                                                    )
16

17          COME NOW, all Plaintiffs and all Defendants (hereinafter the “Parties”) to this matter, and
18 agree and stipulate to a Protective Order, as follows:

19                 WHEREAS it is anticipated that Plaintiffs will request portions of the private personnel
20 records of law enforcement members of the Kern County Sheriff’s Office (“KCSO”), which qualify

21 as peace officer records under California Penal Code, sections 832.7 and 832.8, and KCSO will be

22 requested to produce the records in discovery;

23                 WHEREAS the parties agree that discovery of the private personnel records of law
24 enforcement members of the KCSO may be relevant to this action;

25                 WHEREAS Defendants are concerned that turning over the KCSO private personnel
26 records without a protective order could result in the violation of the privacy rights of KCSO Deputies
27 including but not limited to those who are parties to this litigation. Further the Defendants do not waive

28 their right to assert certain portions of the personnel files of KCSO Deputies as not relevant to this
                                                        1
     [Proposed] Protective Order                                              1:20-cv-01544-DAD-JLT
 1 subject matter and to request an in camera proceeding by the court to determine relevance prior to

 2 disclosure;

 3                  WHEREAS the parties agree that a Stipulated Protective Order is necessary to balance
 4 Plaintiffs’ need for relevant discovery, KCSO’s duty as steward of the records, and the privacy rights

 5 of the KCSO Deputies including but not limited to those who are parties to this litigation;

 6                  WHEREAS it is anticipated that Plaintiffs will request portions of the investigation
 7 reports, records and evidence, prepared during the investigation of the underlying incident by law

 8 enforcement members of the Kern County Sheriff’s Office (hereinafter “investigation records”), and

 9 KCSO will be requested to produce the records in discovery;
10                  WHEREAS the parties agree that discovery of the investigation records may be

11 relevant to this action;

12                  WHEREAS Defendants are concerned that turning over the investigation records

13 without a protective order could result in the violation of the privacy rights of witnesses, Plaintiffs;

14 confidential informant(s) and/or KCSO Deputies including, but not limited to, those who are parties

15 to this litigation, and of the investigation privilege;

16                  WHEREAS on February 14, 2021 the Court issued a protective order providing for the

17 following:

18                      a. Plaintiff’s complaint, filed on October 30, 2020 (Doc. 1) shall be sealed;

19                      b. The parties shall refer to the alleged confidential informant by the initials “C.I.”

20                            in all future pleadings and papers filed in this action;

21                      c. All parties and their counsel are prohibited from disseminating the true name of

22                            C.I., except as necessary to effectively litigate this matter;

23                      d. All parties and their counsel shall be required to use the pseudonym “Jane Doe”

24                            in place of Plaintiff’s legal name in all future pleadings and papers filed in this

25                            action; and

26                      e. The parties are prohibited from disclosing or publishing the true name of the

27                            Plaintiff except by order of this Court and as necessary toward the prosecution

28                            or defense of the case.

                                                           2
     [Proposed] Protective Order                                                  1:20-cv-01544-DAD-JLT
 1                  WHEREAS the parties agree that an additional Stipulated Protective Order is necessary
 2 to balance Plaintiffs’ need for relevant discovery, KCSO’s duty as steward of the records, and the

 3 privacy rights of witnesses, Plaintiffs, confidential informant(s) and/or KCSO Deputies including, but

 4 not limited to, those who are parties to this litigation;

 5 SUBJECT TO THE APPROVAL OF THIS COURT, THE PARTIES HEREBY STIPULATE

 6 TO THE FOLLOWING PROTECTIVE ORDER:

 7                  In connection with discovery proceedings in this action, the parties designate the

 8 KCSO’s personnel records regarding their Deputies including, but not limited to, those who are parties

 9 to this litigation, as CONFIDENTIAL.
10                  In connection with discovery proceedings in this action, the parties designate the

11 investigation reports, records and evidence prepared during the investigation of the underlying incident

12 by law enforcement members of the Kern County Sheriff’s Office, which is not otherwise available to

13 the public through a public records request, as CONFIDENTIAL.

14                  By designating the above matters as CONFIDENTIAL, the Parties certify to the Court

15 that there is a good faith basis both in law and in fact for the designations within the meaning of Federal

16 Rule of Civil Procedure 26(c).

17                  Material designated as CONFIDENTIAL under this Order, the information contained

18 therein, and any summaries, copies, abstracts, or other documents derived in whole or in part from

19 material designated as confidential shall be used only for the purpose of the prosecution, defense, or
20 settlement of this action and for no other purpose.

21                  CONFIDENTIAL material produced pursuant to this Order may be disclosed or made

22 available only to the Court, to counsel for a party (including the paralegal, clerical, and secretarial staff

23 employed by such counsel), and to the “qualified persons” designated below:

24                      a. a named party, to which only CONFIDENTIAL material specifically related to

25                          the named party shall be disclosed;

26                      b. experts and/or consultants (together with their clerical staff) retained by such

27                          counsel to assist in the prosecution, defense or settlement of this action and who

28                          have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                                                         3
     [Proposed] Protective Order                                                1:20-cv-01544-DAD-JLT
 1                     c. court reporter(s) employed in this action;
 2                     d. a witness at any deposition or other proceeding in this action who have signed
 3                         the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 4                     e. any other person as to whom the parties in writing agree.
 5                 The receiving party’s outside counsel of record in this action, as well as employees of
 6 said outside counsel of record to whom it is reasonably necessary to disclose the information for this

 7 litigation and who have signed the “Acknowledgement and Agreement to Be Bound” that is attached

 8 hereto as Exhibit A;

 9                 CONFIDENTIAL material shall not be provided to the news media directly or
10 indirectly in any form or manner.

11                 Nothing herein shall impose any restrictions on the use or disclosure by a party of
12 material obtained by such party independent of the discovery process in this action, whether or not

13 such material is also obtained through discovery in this action.

14                 If a party wishes to file documents with the Court, which contain material designated

15 as confidential, the party shall comply with Local Rules 140 and 141.

16                  This Order shall be without prejudice to the right of the parties (a) to bring before the

17 Court at any time the question of whether any particular document or information is confidential or

18 whether its use should be restricted or (b) to present a motion to the Court under FRCP 26(c) for a

19 separate protective order as to any particular document or information, including restrictions differing
20 from those as specified herein. This Order shall not be deemed to prejudice the parties in any way in

21 any future application for modification of this Order.

22                 This Order is entered solely for the purpose of facilitating the exchange of documents

23 and information between the parties to this action without involving the Court unnecessarily in the

24 process. Nothing in this Order, or in the production of any information or document under the terms

25 of this Order, or any proceedings pursuant to this Order, shall be deemed to have the effect of an

26 admission or waiver by either party or of altering the confidentiality or non-confidentiality of any such
27 document or information or altering any existing obligation of any party or the absence thereof.

28 ///
                                                       4
     [Proposed] Protective Order                                              1:20-cv-01544-DAD-JLT
 1                 This Order shall survive the final termination of this action, to the extent that the
 2 information contained in Confidential Material is not or does not become known to the public, and the

 3 Court shall retain jurisdiction to resolve any dispute concerning the use of information disclosed

 4 hereunder;

 5                 Upon termination of this case, counsel for each Party shall assemble and return to
 6 opposing counsel all documents, material and deposition transcripts designated as confidential and all

 7 copies of same, or shall certify the destruction thereof.

 8                 Any person, or persons, violating this order shall be subject to sanctions and all
 9 attorney’s fees and costs associated with any related motion.
10

11 Dated: May 24, 2021                            MARGO A. RAISON, COUNTY COUNSEL
12                                                By:       /s/ Andrew C. Hamilton
                                                            ANDREW C. HAMILTON
13
                                                            Attorneys for the Defendants
14
     Dated: May 24, 2021                          GANONG LAW OFFICE
15
                                                  By:       /s/ Philip W. Ganong*
16
                                                            PHILIP W. GANONG
17                                                          Attorneys for the Plaintiffs

18 * On May 24, 2021, Phillip W. Ganong gave Andrew C. Hamilton permission to attach his electronic
   signature
19
20
     IT IS SO ORDERED.
21

22      Dated:    May 25, 2021                                 _ /s/ Jennifer L. Thurston
                                                  CHIEF UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
                                                        5
     [Proposed] Protective Order                                                1:20-cv-01544-DAD-JLT
 1                                               EXHIBIT A

 2                  ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND

 3          I, _______________________ [print or type full name], of __________________________

 4 [print or type full address], declare under penalty of perjury that I have read in its entirety and

 5 understand the Protective Order that was issued by the court in the matter of JANE DOE and JOHN

 6 DOE v. Kern County Sheriff’s Office, et al., Case No. 1:20-cv-01544-DAD-JLT.

 7          I agree to comply with and to be bound by all the terms of this Protective Order and I

 8 understand and acknowledge that failure to so comply could expose me to sanctions and punishment

 9 in the nature of contempt. I solemnly promise that I will not disclose in any matter any information
10 or item that is subject to this Protective Order to any person or entity except in strict compliance with

11 the provisions of this Order.

12          I further agree to submit to the jurisdiction of the United States District Court for the Eastern

13 District of California, for the purpose of enforcing the terms of this Protective Order, even if such

14 enforcement proceedings occur after termination of this action.

15          I hereby appoint _________________________________ [print/type full name] of

16 _______________________________________ [print/type full address and telephone number] as my

17 California agent for service of process in connection with this action or any proceedings related to

18 enforcement of this Protective Order.

19 Date:                                          __________________
20 City and State were sworn and signed:          ________________________________

21 Printed name:                                  ________________________

22 Signature:                                     ____________________________

23

24

25

26
27

28
                                                        6
     [Proposed] Protective Order                                              1:20-cv-01544-DAD-JLT
